         Case 3:13-cr-00226-RNC Document 418 Filed 12/31/18 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
_________________________________
                                   )
UNITED STATES OF AMERICA           )    CRIMINAL NO. 3:13CR226 (RNC)
                                   )
v.                                 )
                                   )    December 31, 2018
DANIEL E. CARPENTER                )
_________________________________  )

                     DEFENDANT’S MOTION FOR CLARIFICATION

                                    I.     INTRODUCTION

       Based on the Court’s December 28, 2018 denials of Mr. Carpenter’s Motion for

Reconsideration (doc. #405) and his Motion to Correct his Sentence Pursuant to Rule 35(a) (doc.

#406), he respectfully submits this Motion for Clarification of the orders pursuant to F.R.C.P.

Rule 54(b), as neither order reached the merits of the issues raised in his motions.

       Moreover, the Government’s interpretation of Rule 35(a), makes Rule 35(a) a nullity,

leaving only the Government-friendly Rule 35(b), whereby only the Government can file a

motion within one year of sentencing due to a defendant’s cooperation with the Government.

       Mr. Carpenter respectfully submits that, based on the Government’s interpretation of the

law, even if he had filed his Rule 35(a) Motion on December 4, the Government could have “run

out the clock” as they explain in their Opposition Brief (see Doc. 413 at 9, FN3, explaining

Exhibit A stating the Government had 21 days to file its response under the Local Rules).

Therefore, the Government’s interpretation of both the Motions for Reconsideration and for Rule

35(a) relief run counter not only to Supreme Court precedent, but to its own motions for

reconsideration made in the past.




                                                 1
         Case 3:13-cr-00226-RNC Document 418 Filed 12/31/18 Page 2 of 6



       If the Government’s interpretation of Rule 35(a) is correct, then Mr. Carpenter seeks

clarification of this Court’s orders as final orders so that he may seek permission for a writ of

mandamus based on Rule 54(b).

                                       II.    ARGUMENT

   A. This Court has Recognized Motions for Reconsideration in the Past

       On the same day that the Government filed its Opposition to Mr. Carpenter’s Motions,

the District Court filed a decision in another criminal case, United States v. Lauria, 2018 WL

671091 (D. Conn. 2018), where it recognized the Second Circuit’s standard for review of a

Motion for Reconsideration:

       “Rule 60(b) allows a court to grant relief “from a final judgment, order, or proceeding”
       for certain reasons, including that the judgment is void or for “any other reason that
       justifies relief.” Fed. R. Civ. P. 60(b)(4), (6). Regarding Rule 60(b)(4), the Supreme
       Court has clarified that “[a] void judgment is a legal nullity[,] .... so affected by a
       fundamental infirmity that the infirmity may be raised even after the judgment becomes
       final. The list of such infirmities is exceedingly short ....” One such “infirmity” arises
       “where a judgment is premised ... on a violation of due process… With regard to Rule
       60(b)(6), the Court has stated that relief “is available only in extraordinary
       circumstances.” Buck v. Davis, 137 S. Ct. 759, 777 (2017) (quoting Gonzalez, 545 U.S. at
       535).”

       What makes Lauria doubly significant to Mr. Carpenter’s case is that this Court

recognized that a Rule 60(b)(4) motion and a Rule 60(b)(6) motion can be brought at any time,

and this Court’s opinion in Lauria states that the Government brought its own motion for

reconsideration based on the fact that Judge Dorsey had concluded there was plain error in the

case, which required Lauria to be resentenced. The Government filed a motion for

reconsideration of that order and was successful, which led to this Court’s decision under Rule

60(b)(4) and Rule 60(b)(6), a full eleven years later.

       Similar to Lauria, in United States v. Calabrese, 660 Fed.Appx. 97 (2d Cir. 2016), the

defendant (who had already pled guilty to mortgage fraud and had been sentenced to only six

                                                  2
         Case 3:13-cr-00226-RNC Document 418 Filed 12/31/18 Page 3 of 6



months by Judge Arterton) made a Rule 35(a) motion based on only one issue, which was the

district court’s imposition of a two-level Guidelines enhancement for using a “special skill” in a

manner that “significantly” facilitated his commission or concealment of the offense. While Mr.

Calabrese’s Rule 35(a) motion was unsuccessful (see Case No. 3:14-cr-228 (JBA), Doc. 175),

the Government’s opposition was almost a carbon copy of what was filed recently in Mr.

Carpenter’s case.

B.     Rule 35(a) Does Not Limit a Court’s Own Inherent Powers

       Just as this Court has cited the Supreme Court’s decision in United States v. Healy, 376

U.S.75, 78-79 (1964) for the ability to do a motion for reconsideration in a criminal case, the

Second Circuit has also quoted Justice Harlan in writing for the unanimous Court:

       “[Depriving parties to a criminal case] of the opportunity to petition a lower court for the
       correction of errors might, in some circumstances, actually prolong the process of
       litigation—since plenary consideration of a question of law [on appeal] ordinarily
       consumes more time than disposition of a petition for rehearing—and could, in some
       cases, impose an added and unnecessary burden of adjudication upon [the appellate
       court].” Healy at 80.

       “[E]ven if a petitioner cannot demonstrate cause [for and prejudice resulting from a
       procedural default], there is no procedural bar where the 'failure to consider the claims
       will result in a fundamental miscarriage of justice, Cannavo v. United States, 860 F.
       Supp. 145, 148 n.7 (S.D.N.Y. 1994), or where the judgment is the result of ‘constitutional
       error. Graziano v. United States, 83 F.3d 587, 589–90 (2d Cir. 1996). Petitioner argues
       that his petition is not procedurally barred because (1) the Government's
       misrepresentation violated Petitioner's due process rights, and (2) the conduct for which
       he was sentenced was lawful at the time of sentencing.” Sarvestani v. United States, 2015
       WL 7587359 (S.D.N.Y. 2015).

       Contrary to the Government’s arguments, there is nothing in Rule 35(a) that prevents a

motion for reconsideration, nor does Rule 35 take away the Court’s constitutional powers to

amend its own errors prior to the 16-18 month delay before the sentence and conviction are on

appeal. Assuming arguendo that everything the Government says is correct, and assuming that

every case the Government cites stands for the proposition suggested, the Government’s reliance

                                                 3
         Case 3:13-cr-00226-RNC Document 418 Filed 12/31/18 Page 4 of 6



on simplistic procedural arguments simply states that this Court is powerless to grant Mr.

Carpenter any relief, and he must therefore seek his relief on appeal.

       Moreover, the Government is not correct in its assertions, and the cases cited by the

Government and the Court, e.g., United States v. Abreu-Cabrera, 64 F.3d 67 (2d Cir. 1995), are

based on the Second Circuit’s decision in United States v. Rico, 902 F.2d 1065 (2d Cir. 1990):

       “As reflected in former Rule 35(a), under common law a district court was free at any
       time to correct sentences when the judgment was “void,” because these sentences were
       invalid and not final dispositions. See DeBenque v. United States, 85 F.2d 202, 205
       (D.C.Cir.1936); see also Bozza v. United States, 330 U.S. 160, 167 (1947). When district
       court terms were abolished, see Pub.L. No. 88-139, §1, 77 Stat. 248 (1963) (codified at
       28 U.S.C. §138 (1982)), Rule 35 remained as a codification of the district court's inherent
       power to correct illegal sentences.

       The Sentencing Reform Act amended Rule 35 to conform to the provisions of 18 U.S.C.
       §3742, which allows the government to appeal illegal sentences and to have such
       sentences corrected by the district court on remand. See S.Rep. No. 225, 98th Cong., 2d
       Sess. 158, reprinted in 1984 U.S.Code Cong. & Admin.News 3182, 3341. While
       repealing the former Rule and creating appellate review of sentences, Congress did not
       limit the correction of sentencing errors to the courts of appeals. The legislative history of
       the Act reveals the reasons for expanding appellate jurisdiction and the manner in which
       the district courts under Rule 35 would correct sentences on remand. However, no
       mention is made in the legislative history of any diminution in the district court's inherent
       power to correct sentences. Cf. id. at 65, reprinted in 1984 U.S.Code Cong. &
       Admin.News 3248, 3332-36. While Congress amended the Rule, there is no indication
       that it intended to repudiate this long-standing authority of district courts. The
       amendment merely facilitates the expansion of appellate review of sentencing, in light of
       the Sentencing Guidelines, without diminishing the district court's power in various
       situations to correct its own obvious errors in sentencing.

       The Fourth Circuit has recognized that a district court has inherent power in certain
       circumstances to correct its acknowledged mistakes, even after the enactment of the
       amended Rule 35(a). United States v. Cook, 890 F.2d 672, 675 (4th Cir.1989). That
       circuit held that the district court retains the inherent power “to correct an acknowledged
       and obvious mistake.” Cook at 675. In Cook, the district court mistakenly applied the
       Sentencing Guidelines and sentenced the appellant to terms of supervised release and
       community confinement, while intending to sentence her to a term of imprisonment as
       well. 716 F.Supp. at 3-4 (quoting Sentencing Guidelines § 5C2.1(c)(3)). About three
       weeks later, the court sua sponte corrected its mistake and resentenced the defendant to
       reflect its true intention. Id. at 4. The Fourth Circuit confirmed the district court's
       authority to resentence the appellant, noting that the congressional intent in amending



                                                 4
         Case 3:13-cr-00226-RNC Document 418 Filed 12/31/18 Page 5 of 6



       Rule 35(a) was not thwarted by the district court's correction of the original sentence.”
       Rico at 1067-68, citing Cook at 674-75.

Therefore, the Second Circuit in Rico found that the legislative history of Rule 35, as amended

by the Sentencing Reform Act, did not manifest a congressional intent to alter or deprive “judges

of the power they always had to correct a mistake.”

                      III.    CONCLUSION

       For the reasons set forth herein, Mr. Carpenter respectfully asks the Court to grant his

Motion for Clarification of its prior orders of December 28, 2018.



                                                             Respectfully submitted,

                                                             /s/ Jonathan J. Einhorn
                                                             JONATHAN J. EINHORN, Esq.
                                                             Attorney & Counselor at Law
                                                             129 Whitney Avenue
                                                             New Haven, CT 06510
                                                             (203) 777-3777
                                                             Fed bar Ct 000163
                                                             einhornlawoffice@gmail.com



                                           CERTIFICATION

         I hereby certify that on this 31st day of December, 2018, a copy of the foregoing Motion
was filed electronically and served by mail on anyone unable to accept electronic filing. Notice
of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing.

                                                             /s/ Jonathan J. Einhorn
                                                             JONATHAN J. EINHORN, Esq.
                                                             Attorney & Counselor at Law
                                                             129 Whitney Avenue
                                                             New Haven, CT. 06510
                                                             tel: 203-777-3777
                                                             Fed bar Ct 000163
                                                             einhornlawoffice@gmail.com

                                                 5
Case 3:13-cr-00226-RNC Document 418 Filed 12/31/18 Page 6 of 6




                              6
